DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 
In view of the appeal brief filed on 7 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TU B HOANG/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         
Response to Amendment
Applicant’s arguments, see pages 5-9 of the Appeal Brief, filed 7 July 2022, have been fully considered and are persuasive.  However, another reference (Essaian, US-20090290605-A1, Essaian ‘605) teaches the limitations in the independent claims not covered by the previous reference (Essaian, US-7724797-B2, Essaian ‘797).  Therefore, the grounds of rejection under 35 USC § 103 still stand.

Status of the Claims
In the amendment dated 6 April 2022, the status of the claims is as follows:
Claims 1-16 and 18-20 are pending and claim 19 is withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Essaian et al. (US-20090290605-A1, hereinafter Essaian ‘605) in view of Zediker et al. (US-20160322777-A1).


Regarding claim 1, Essaian ‘605 teaches a laser tool for material processing (fig. 1; “Ultraviolet, pulsed laser source with passively Q-switched, infrared, solid-state, microchip laser,” para 0020)
 comprising: input laser diode sources (pump diode laser 1, fig. 1) operating within a first wavelength range (“between 800 and 900 nm,” para 0033); and 
a frequency multiplying bulk optic crystal element (second-harmonic crystal 7, fig. 1) disposed to intercept the high power input beam (fundamental beam 13, fig. 1), wherein as the high power input beam propagates along the frequency multiplying bulk optical crystal element (as shown in fig. 1), a portion of the beam energy is converted into a harmonic beam operating at a second wavelength (second-harmonic beam 14, fig. 1) that is a fraction of the first wavelength range as defined by a frequency multiplying factor (in para 0036, the wavelength of the second-harmonic beam is 532 nm, which is half the wavelength of the fundamental beam 1064 nm; obvious that if the wavelength is halved, then the frequency will also be halved), providing as an output a pair of beams (beams 13 and 14, fig. 1), a first output beam operating within the first wavelength range and a second output beam operating at the defined fraction of the first wavelength range (in para 0036, the wavelength is halved between the fundamental beam and the second-harmonic beam, the fraction is construed as being ½ ).  
Essaian ‘605 does not explicitly disclose a plurality of input laser diode sources arranged to combine a plurality of beams into a high power input beam; the high power being at least tens of watts and sufficient to work highly reflective materials.

Essaian ‘605, fig. 1

    PNG
    media_image1.png
    318
    501
    media_image1.png
    Greyscale


	However, in the same field of endeavor of laser diodes, Zediker teaches a plurality of input laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) arranged to combine a plurality of beams into a high power input beam (“The laser diode module 220 is capable of producing a combined laser beam,” para 0080; see also fig. 2G, which is the device for creating a “composite beam” using the four assemblies that comprise the laser diode module, para 0081); the high power being at least tens of watts (fig. 1 shows the total power ranging from “200 Watts” to “4000 Watts,” para 0075) and sufficient to work highly reflective materials (“The materials to be processed, e.g., starting materials or target materials, can include any material or component or composition, and for example, can include semiconductor components such as but not limited to TFTs (thin film transistors), 3-D printing starting materials, metals including gold, silver, platinum, aluminum and copper, plastics, tissue, and semiconductor wafers to name a few,” para 0072; in para 0004 of the Specification, the Applicant discloses that copper, silver, and gold are considered highly reflective materials).

Zediker, fig. 1 and 2G

    PNG
    media_image2.png
    468
    453
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    351
    388
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include a laser module 220 with multiple laser diode assemblies that achieve a power output ranging from 200 W to 4 KW that is capable of processing gold, silver, and copper, in view of the teachings of Zediker, by using multiple arrays of the laser diode, as taught by Essaian ‘605, to achieve the desired power output range, as taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5; Essaian ‘605 teaches that the power of the beams 13, 14, and 15 can be optimized according to equation 6, para 0010). 
Regarding claim 3, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of input laser diode sources is aligned in a slow axis direction.
However, in the same field of endeavor of laser diodes, Zediker teaches wherein the plurality of input laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) is aligned in a slow axis direction (“The telescope assembly 228 either expands the combined laser beams in the slow axis or compresses the fast axis to enable the use of a smaller lens,” para 0081; as described in paragraph 0081, the polarization beam folding assembly 227 causes alignment along a slow axis or a fast axis; construed as expanding along the slow axis).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement fig. 1 of Essaian ‘605, in order to combine multiple laser beam sources into a single spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
Regarding claim 4, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of input laser diode sources is aligned in a fast axis direction.
However, in the same field of endeavor of laser diodes, Zediker teaches wherein the plurality of input laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) is aligned in a fast axis direction (“The telescope assembly 228 either expands the combined laser beams in the slow axis or compresses the fast axis to enable the use of a smaller lens,” para 0081; as described in paragraph 0081, the polarization beam folding assembly 227 causes alignment along a slow axis or a fast axis; construed as expanding along the slow axis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement fig. 1 of Essaian 605, in order to combine multiple laser beam sources into a single spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
	Regarding claim 5, Essaian ‘605 teaches wherein the tool further comprises an input lensing arrangement (beam-shaping optics 3, fig. 1) disposed between the plurality of input laser diode sources (laser 1, fig. 1) and the frequency multiplying bulk optic crystal element (second-harmonic crystal 7, fig. 1), the input lensing arrangement for focusing the plurality of outputs from the laser diode sources into the high power input beam at the input of the frequency multiplying bulk optic crystal element (“The beam 2 is usually astigmatic and beam-shaping optics 3 is used to convert the pump beam 2 into beam 4 so that beam 4 can form a circular cross-section of the desired diameter on surface 9 of the gain crystal 5,” para 0033; as shown in fig. 1, gain 5/absorber 6 provide an input beam for the second-harmonic crystal 7).
Regarding claim 6, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein a number of individual laser diode sources forming the plurality of laser diode sources is selected such that a combined fast axis beam width substantially matches a slow axis beam width, providing a homogenous high power input beam.
	However, in the same field of endeavor of laser diodes, Zediker teaches wherein a number of individual laser diode sources (laser diode 200, fig. 2A) forming the plurality of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) is selected such that a combined fast axis beam width substantially matches a slow axis beam width, providing a homogenous high power input beam (“many different shaped laser beam spots can be created, such as a…circle,” para 0077; examiner is construing a circle beam spot as providing a homogenous input beam in the sense that the shape is symmetric across the fast-axis and slow-axis beam widths).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement fig. 1 of Essaian 605, in order to combine multiple laser beam sources into a single circular beam spot, for the advantage that the telescope assembly provides in enhancing the beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17).
	Regarding claim 7, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources comprises a plurality of discrete laser diode devices.
	However, in the same field of endeavor of laser diodes, Zediker teaches wherein the plurality of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) comprises a plurality of discrete laser diode devices (fig. 2G shows 5x4 rows of individual diodes for the four laser diode assemblies 210, 210a, 210b, and 210c; fig. 2A shows an individual diode 200).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include a laser module 220 with multiple laser diode assemblies, in view of the teachings of Zediker, by using multiple arrays of the laser diode, as taught by Essaian ‘605, to achieve the desired power output range, as taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5; Essaian ‘605 teaches that the power of the beams 13, 14, and 15 can be optimized according to equation 6, para 0010). 
Regarding claim 8, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources comprises at least one laser diode bar, comprising a plurality of individual emitter regions formed along an axis of the bar.
However, in the same field of endeavor of laser diodes, Zediker teaches wherein the plurality of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G) comprises at least one laser diode bar (“a laser diode subassembly 210 (e.g., diode module, bar, plate, multi-die package) and a laser diode module 220 having four laser diode assemblies 210, 210 a, 210 b, 210 c,” para 0078; construed such that the laser diode assemblies can be laser bars), comprising a plurality of individual emitter regions (region of beam emitted from diode 200, fig. 2A) formed along an axis of the bar (in para 0076, both a “slow axis” and a “fast axis” are taught, which is similar to the description of an “axis” disclosed by the Applicant in the Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include a laser module 220 with multiple laser diode assemblies, such that the laser assemblies were each laser bars, in view of the teachings of Zediker, by using multiple arrays of the laser diode, as taught by Essaian ‘605, to achieve the desired power output range, as taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5; Essaian ‘605 teaches that the power of the beams 13, 14, and 15 can be optimized according to equation 6, para 0010). 
Regarding claim 9, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources comprises a two-dimensional array of laser diode sources.
	However, in the same field of endeavor of diode laser arrays, Zediker teaches wherein the plurality of laser diode sources comprises a two-dimensional array of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G are two-dimensional arrays of laser diode sources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement fig. 1 of Essaian ‘605, where the diode arrays are two-dimensional in order to combine multiple laser beam sources into a single spot across two dimensions, for the advantage that the telescope assembly provides in enhancing the combined beam power by 50 times compared to the power of an individual laser beam (Zediker, paras 13-17), where if the beams were combined across one dimension, the combined beam power enhancement would be at most 25 times compared to the power of an individual laser beam.
Regarding claim 10, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the plurality of laser diode sources operate at substantially the same wavelength.
However, in the same field of endeavor of laser diodes, Zediker teaches wherein the plurality of laser diode sources operate at substantially the same wavelength (“it should be understood that this combining can be of different power beams, to either balance or unbalance the power distribution between individual fibers; and can be of beams having different or the same wavelengths,” para 0084).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s telescope assembly 228 to supplement fig. 1 of Essaian ‘605, in order to combine multiple laser beam sources, each having the same wavelength, into a single spot, since each module is spatially overlapped on the previous modules in a linear fashion due to each beam have the same wavelength and the fiber diameter does not change as a result (Zediker, para 0085).
	Regarding claim 11, Essaian ‘605 teaches wherein the plurality of laser diode sources operate at different wavelengths within the first wavelength range (“the pump diode laser 1, emits a beam 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” para 0033), the laser tool further comprising a wavelength stability filter (Applicant discloses a “Bragg grating” for the filter, para 0037; similarly, Essaian ‘605 teaches that “another part of the element assembly 3 may be a volume Bragg grating used to narrow down the spectral emission of the diode laser 1,” para 0033) disposed between the plurality of laser diode sources (laser 1, fig. 1) and the frequency multiplying bulk optic crystal element (second-harmonic crystal 7, fig. 1).
	Regarding claim 12, Essaian ‘605 teaches wherein the frequency multiplying bulk optic crystal element comprises a second-harmonic generating (SHG) bulk optic crystal element (second-harmonic crystal 7, fig. 1).
	Regarding claim 13, Essaian ‘605 teaches wherein the frequency multiplying bulk optic crystal element comprises a third-harmonic generating (THG) bulk optical crystal element (third-harmonic crystal 8, fig. 1).
	Regarding claim 14, Essaian ‘605 teaches wherein the first wavelength range is about 780 - 1100 nm, defining an IR input wavelength (“the pump diode laser 1, emits a beam 2, preferably at a wavelength between 800 and 900 nm, such as about 808 nm or 885 nm,” para 0033; “infrared laser output,” abstract).
	Regarding claim 15, Essaian ‘605 teaches where the frequency multiplying bulk optic crystal element comprises a second-harmonic generating (SHG) bulk optical crystal element (“SHG conversion,” para 0036), providing a second output in a visible wavelength range of 380 - 550 nm (“532 nm green beam via SHG,” para 0036).
Regarding claim 16, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the tool further comprises an optical fiber cable disposed between the plurality of laser diode sources and the frequency multiplying bulk optic crystal element, the optical fiber cable including a delivery fiber supporting the propagation of the input beam to the frequency multiplying bulk optic crystal element.
	However, in the same field of endeavor of laser diodes, Zediker teaches wherein the tool (relying on fig. 1 of Essaian ‘605) further comprises an optical fiber cable (bundle 504 inside tube 503, fig. 5) disposed between the plurality of laser diode sources (laser diode system 501, fig. 5) and the frequency multiplying bulk optic crystal element (optics assembly 506, fig. 5), the optical fiber cable including a delivery fiber supporting the propagation of the input beam to the frequency multiplying bulk optic crystal element (“the fibers 502a, 502b, 502c in fiber bundle 504 are fused together to form a printing head 505 that includes an optics assembly 506 that focuses and directs the laser beams, along beam paths, to a target material 507,” para 0092).
Zediker, fig. 5

    PNG
    media_image4.png
    345
    537
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include the telescope assembly, in view of the teachings of Zediker, by using Zediker’s Raman convertor to supplement Essaian ‘605’s beam-shaping optics 3, because a Raman converter has a fluorinated outer core, which contains a plurality of individual blue laser beams such that the combined beam creates a high brightness enhancement while preserving the spatial brightness of the original laser diode source (Zediker, para 0018-21 and 0036).
	Regarding claim 18, Essaian ‘605 teaches wherein the frequency multiplying bulk optic crystal element (second-harmonic crystal 7, fig. 1) is selected from the group consisting of: nonlinear bulk optic crystals such as, but not limited to lithium triborate (LiB305), p-barium borate (p-BaB204, or simply BBO), potassium dihydrogen phosphate ( KDP), and periodically-poled lithium niobate (PPLN) (“these materials includes PPMgOLN (periodically poled MgO-doped lithium niobate)…” para 0030).
	Regarding claim 20, Essaian ‘605 teaches a laser tool for material processing (fig. 1; “Ultraviolet, pulsed laser source with passively Q-switched, infrared, solid-state, microchip laser,” para 0020), comprising: 
laser diode sources (pump diode laser 1, fig. 1) operating at a first wavelength with a selected input wavelength range (“between 800 and 900 nm,” para 0033); and 
a second harmonic generating (SHG) bulk optic crystal element (second-harmonic crystal 7, fig. 1)  disposed to intercept the high power input beam (fundamental beam 13, fig. 1), wherein as the high power input beam propagates along the SHG bulk optical crystal element and a portion of the beam energy is converted into a second harmonic beam operating a second wavelength that is one-half of the first wavelength (in para 0036, the wavelength of the second-harmonic beam is 532 nm, which is half the wavelength of the fundamental beam 1064 nm), providing as an output a pair of beams including a first output beam (fundamental beam 13, fig. 1) operating at the first wavelength and a second output beam operating at the second wavelength (second-harmonic beam 14, fig. 1). 
Essaian ‘605 does not explicitly disclose a plurality of laser diode sources, the plurality of laser diode sources arranged to combine a plurality of beams into a high power input beam; the high power being at least tens of watts and sufficient to work highly reflective materials.
However, in the same field of endeavor of laser diodes, Zediker teaches a plurality of laser diode sources (laser diode assemblies 210, 210a, 210b, and 210c, fig. 2G), the plurality of laser diode sources arranged to combine a plurality of beams into a high power input beam (“The laser diode module 220 is capable of producing a combined laser beam,” para 0080; see also fig. 2G, which is the device for creating a “composite beam” using the four assemblies that comprise the laser diode module, para 0081); the high power being at least tens of watts (fig. 1 shows the total power ranging from “200 Watts” to “4000 Watts,” para 0075) and sufficient to work highly reflective materials (“The materials to be processed, e.g., starting materials or target materials, can include any material or component or composition, and for example, can include semiconductor components such as but not limited to TFTs (thin film transistors), 3-D printing starting materials, metals including gold, silver, platinum, aluminum and copper, plastics, tissue, and semiconductor wafers to name a few,” para 0072; in para 0004 of the Specification, the Applicant discloses that copper, silver, and gold are considered highly reflective materials).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include a laser module 220 with multiple laser diode assemblies that achieve a power output for the laser array ranging from 200 W to 4 KW that is capable of processing gold, silver, and copper, in view of the teachings of Zediker, by using N number of laser diodes in the laser array taught by Essaian ‘605 to achieve the power output range taught by Zediker, because the power output of a laser can be scaled by combining multiple lower power laser modules via a fiber combiner to create a higher power output beam, where the blue laser beams emitting from a laser diode array can be combined into a single spot in the far field, while enhancing desired beam qualities such as brightness and power, and because an array of blue laser diodes creates a high brightness laser source that may be used to process, for example, the ablation of gold from electronics (Zediker, paras 0015-0016, 0072, and 0153, Similar to the Applicant, who teaches “N” diodes in para 0037 of the Specification, Zediker also teaches “N” diodes, claim 5; Essaian ‘605 teaches that the power of the beams 13, 14, and 15 can be optimized according to equation 6, para 0010). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Essaian et al. (US-20090290605-A1, hereinafter Essaian ‘605) in view of Zediker et al. (US-20160322777-A1) as applied to claim 1 above and further in view of Essaian et al. (US-7724797-B2, hereinafter Essaian ‘797).
Regarding claim 2, Essaian ‘605 teaches the invention as described above but does not explicitly disclose wherein the tool further comprises a wavelength division demultiplexer disposed beyond the output of the frequency multiplying bulk optic crystal element and used for directing the first output beam along a first output signal path and the second output beam along a second output signal path (although Essaian ‘605 acknowledges that “the beams 13 and 14 can then be blocked or deflected with a filter or coated optics to leave the ultraviolet beam as the only laser source output,” para 0039).
However, in the same field of endeavor of laser diodes, Essaian ‘797 teaches wherein the tool further comprises a wavelength division demultiplexer (coated turning mirror 28, fig. 5) disposed beyond the output of the frequency multiplying bulk optic crystal element (output of nonlinear crystal 10, fig. 5) and used for directing the first output beam (beam 30, fig. 5) along a first output signal path (redirection path for beam 30, fig. 5) and the second output beam (beam 13, fig. 5) along a second output signal path (path for beam 13, fig. 5; “The extraction is now done via a coated turning mirror 28, which has a high reflection for the second harmonic light and high transmission for the fundamental light… it is possible to also design polarization discrimination in the coatings of the element 28 so that only the laser is operating only in the desired polarization, providing efficient second-harmonic conversion,” column 11, lines 37-58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Essaian ‘605 to include a coated turning mirror 28, which has a reflection for the second harmonic light and a high transmission for the fundamental light, as taught by Essaian ‘797, before the second-harmonic crystal 7, as taught by Essaian ‘605, in order to redirect the backward-generated second harmonic beams, because the Potassium Titanium Oxide Phosphate (KTP) crystal is the most widespread crystal for Second-Harmonic Generation crystals, but the KTP generates two orthogonal polarizations, which can cause depolarization of the intracavity laser beam, and therefore, loss of power and efficiency, but the design taught by Essaian ‘797 in fig. 5 produces an array of linearly-polarized second-harmonic beams, such that the output beam 30 operates only in the desired polarization (Essaian ‘797, column 7, lines 64- column 8, line 6 and column 11, lines 38-58).
Essaian ‘797

    PNG
    media_image5.png
    333
    553
    media_image5.png
    Greyscale

	Response to Argument
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new rejections of Essaian ‘605 combined with Zediker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        29 August 2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761